Syllabus by
MARSHALL, CJ.
MUNICIPAL CORPORATIONS (36Q G)
(360 P4i) The duty imposed upon municipalities in Ohio by Section 3714, General Code, to keep its streets free from nuisance, is an exception to the rule of common law that no liability attaches to a municipality for negligence in the discharge of a governmental function.
NUISANCE
(390 D) It is the province of the court to define a nuisance and the province of the jury to determine whether the circumstances of the particular case come within the definition of a nuisance •
Matthias, Day and Allen, JJ, concur. Kinkade and Jones, JJ, dissent.